 Case 1:19-mj-00886-SJB Document 1 Filed 10/22/19 Page 1 of 3 PageID #: 1




AB:GK


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              X


 UNITED STATES OF AMERICA                         PRE-ARRAIGNMENT
                                                  COMPLAINT
        - against -
                                                  (T. 21, U.S.C.,§§ 952(a), 960(a)(1))
 KESTER ANFRANY JOHNSON,
                                                  No. 19-886M
                         Defendant.

                                              X


EASTERN DISTRICT OF NEW YORK,SS:

               ANTONINO LOGRANDE,being duly sworn, deposes and states that he is a

Special Agent with the U.S. Drug Enforcement Administration ("DEA"), duly appointed

according to law and acting as such.

               On or about October 22, 2019, within the Eastern District of New York and

elsewhere,the defendant KESTER ANFRANY JOHNSON did knowingly and intentionally

import controlled substances into the United States from a place outside thereof, which

offense involved substances containing cocaine, a Schedule II controlled substance.

               (Title 21, United States Code, Sections 952(a), 960(a)(1))

               The source of your deponent's information and the grounds for his belief are

as follows:'




       '       Because the purpose of this complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
 Case 1:19-mj-00886-SJB Document 1 Filed 10/22/19 Page 2 of 3 PageID #: 2




              1.        On or about October 22, 2019,the defendant KESTER ANFRANY

JOHNSON arrived at John P. Kennedy International Airport in Queens, New York,("JFK

Airport") aboard Caribbean Airlines flight number BW 526 from Georgetown, Guyana.

              2.        After the defendant KESTER ANFRANY JOHNSON disembarked

from his flight. Customs and Border Protection Officers("CBP")selected him for an

enforcement examination. A CBP officer conducted a search ofthe defendant's baggage,

which was negative.

              3.        During the baggage examination, the defendant KESTER ANFRANY

JOHNSON was visibly nervous. His carotid artery was pulsating, he was clenching hisjaw,

and his hands were shaking. JOHNSON also provided incomplete responses to questions

about his travel plans. For example, JOHNSON stated that he was planning to stay with his

cousin, but was unable to provide a phone number or other background information about his

cousin, such as his cousin's occupation.

              4.        The defendant KESTER ANFRANY JOHNSON was escorted into a

private search room and a pat down of JOHNSON was completed with negative results.

Upon further questioning, it was determined that JOFINSON had made three trips to the

United States between 2018 and 2019, and that his tickets for each trip were all purchased in

cash a few days prior to travel or the same day of travel. JOHNSON also made inconsistent
statements regarding the funding of his trip and the purchases that he planned to make while

in the United States.


              5.        The defendant KESTER ANFRANY JOHNSON was presented with an

x-ray consent form. JOHNSON indicated that he understood and signed the form.
JOHNSON was then taken to a JFK medical facility, where he was x-rayed by a physician.
                                              2
  Case 1:19-mj-00886-SJB Document 1 Filed 10/22/19 Page 3 of 3 PageID #: 3




The x-ray results were positive for foreign bodies. Later in the morning, JOHNSON passed

several pellets. One of the pellets was probed and found to contain a substance that field-

tested positive for cocaine.

                6.      As of the date and time of the filing of this complaint, the defendant

KESTER ANFRANY JOHNSON has passed approximately 25 pellets ofthose that remain

secreted inside his body.

                7.      The defendant KESTER ANFRANY JOHNSON will be detained at the

JFK Airport medical facility until such time as he has passed all the pellets contained within

his intestinal tract.


                WHEREFORE,your deponent respectfully requests that the defendant

KESTER ANFRANY JOHNSON be dealt with according to law.




                                                     ANTONINO LOGRANDE
                                                     Special Agent
                                                     U.S. Drug Enforcement Administration

Sworn to before me this
22nd day of October, 2019



THE HONORABLE SANKET J. BULSARA
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
